FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT (this “Amendment”) entered
into as of June 15, 2009, amends that certain Asset Purchase Agreement (the
“Original Agreement”) dated September 22, 2008, by and between IMARX
THERAPEUTICS, INC., a Delaware corporation (“Seller”), and MICROBIX BIOSYSTEMS
INC., an Ontario, Canada corporation (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Original Agreement. The Buyer and Seller may herein be collectively referred
to as the “Parties”.

WHEREAS, the Seller and Buyer entered into the Original Agreement, pursuant to
Section 3.1 of which the Buyer may potentially pay to the Seller a Bonus, in the
event of receipt by Buyer of written authorization from the FDA to release the
Labeled Inventory.

WHEREAS, pursuant to Section 2.3(b) of the Original Agreement, the Parties made
certain arrangements to address monthly Chargebacks (“Monthly Chargebacks”)
related to the Channel Inventory that may become due, according to which
arrangements the Buyer was to make payments of the Monthly Chargebacks up to a
maximum total amount of $500,000.

WHEREAS, on the date hereof written authorization for the release of the Labeled
Inventory has still not been received from the FDA, and for the avoidance of
uncertainty relating to the payment of the Bonus and the Buyer’s obligation to
make payments of Monthly Chargebacks under Section 2.3(b) of the Original
Agreement, both the Parties are desirous of amending the provisions of the
Original Agreement relating to the payment of the Bonus. and the Monthly
Chargebacks.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. The Parties hereby agree that in accordance with their current estimation the
sum of Monthly Chargebacks will not be less than $500,000. The Buyer shall
continue to be responsible for the payment of Monthly Chargebacks up to a total
amount of $500,000. Anything in the Original Agreement to the contrary
notwithstanding, on the date hereof the Buyer has no outstanding payment or
other obligations to the Seller pursuant to Section 2.3(b) of the Original
Agreement and will not in the future have any such obligations to the Seller.

The provisions of the Original Agreement to the contrary notwithstanding, the
Buyer shall not be obligated to provide a detailed report on a monthly basis
containing a description of the payments made by the Buyer under Section 2.3(b)
of the Original Agreement but will provide such a detailed report when the sum
of such payments equals or approaches $500,000.

As of the date hereof, the Buyer is in receipt of charges totaling the sum of
$500,000. The Buyer will honor these charges in the order they were received
until a total of $500,000 has been paid, whereupon the obligations of the Buyer
as set forth in Section 2.3(b) of the Original Agreement shall be completely
satisfied.

 

1



--------------------------------------------------------------------------------



 



2. Any provisions of the Original Agreement, including but not limited to those
of Section 3.1 of the Original Agreement, to the contrary notwithstanding, the
Buyer shall not be obligated to pay the Bonus to the Seller unless the Buyer
receives a written authorization from the FDA for the release of the Labeled
Inventory on or before September 1, 2010 (the “Cutoff Date”). In the event that
the Buyer does receive the aforementioned written authorization from the FDA on
or before the Cutoff Date, the Buyer shall promptly notify the Seller of such
receipt of authorization and the Buyer shall pay to the Seller a sum of $200,000
within 90 calendar days of the date of receipt by the Buyer of such written
authorization from the FDA for the release of the Labeled Inventory.

3. Other than the payment obligations of the Buyer specified in Section 2 of
this Amendment, the Buyer has no and shall have no obligations under Section 3.1
of the Original Agreement.

4. Except as otherwise set forth herein, all other terms and conditions of the
Original Agreement shall remain in full force and effect. The Original
Agreement, including the exhibits, schedules, documents and instruments referred
to therein, as amended by this Amendment, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter thereof and hereof.

5. This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflict of laws principles
thereof. This Amendment may be executed in multiple counterparts, each of which
shall constitute but one and the same instrument. One or more counterparts of
this Amendment may be delivered via facsimile, with the intention that they
shall have the same effect as an original counterpart hereof.

[Signature Page Follows]



2

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this First Amendment to the Asset
Purchase Agreement to be duly executed and delivered by their proper and duly
authorized representatives as of the day and year first above written.

IMARX THERAPEUTICS, INC.

By: /s/ Bradford Zakes                       
Name: Bradford Zakes
Title: President and Chief Executive Officer


MICROBIX BIOSYSTEMS INC.

By: /s/ James Long                       
Name: James Long
Title: Chief Financial Officer


 

3